DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 01/15/2021.
Allowable Subject Matter
Claims 1-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “identifying a difference between a first number of nodes in the first set of nodes specified in the first stack and a second number of nodes in the second set of nodes specified in the second stack” and “wherein restoring the backup of the distributed environment includes modifying a number of nodes in the current distributed environment based on the identified difference between the first number of nodes and the number of nodes in the second stack” in combination with the overall claimed limitations when interpreted in light of the specification.
The claimed invention is directed to a dynamic cloud environment where nodes join and leave the cloud environment dynamically and is best illustrated with respect to FIG. 1 of the instant drawings. Referring to FIG. 1 of the instant drawings and paragraph [0045] of the instant filed specification, a cloud environment at time 1 includes nodes A, B, C, and D at which time a backup of the nodes is taken. At time 2, the cloud environment dynamically changes to include nodes A, D, and E. At time 3, the backup is restored with nodes A, B, C, and D. A stack is associated with each environment that maintains a list of nodes and the characteristics of the nodes in each environment (FIG. 2 of the instant drawings). Accordingly, when the cloud environment is restored at time 3, the differences between the stacks corresponding to each environment (e.g., at time 2 the current node configuration includes nodes A, D, and E) and the restored cloud environment includes nodes A, B, C, and D is identified and the current node configuration is modified (e.g., nodes are either deleted or added to the environment).
It appears that prior art at this time do not teach the above arrangement of nodes dynamically joining and leaving a cloud environment. The closest prior art is Gaza et al. US 2015/0370647 (“Gaza”) where a fixed configuration of nodes is utilized between a first computer system and a second computer system. The first computer receives node configuration information of the second computer (where the node configuration information between the first computer and the second computer is different) and backs up data to the second computer according to the node configuration information of the second computer and is restored to the first computer according to the node configuration information of the first computer. Because the node configuration information is fixed between the first and the second computer, Gaza does not teach the claim limitation “wherein restoring the backup of the distributed environment includes modifying a number of nodes in the current distributed environment based on the identified difference between the first number of nodes and the number of nodes in the second stack”.
An NPL Marozzo et al., “P2P-MapReduce: Parallel data processing in dynamic cloud environments”, 2011 (“Marozzo”) was also considered with respect to the claimed invention. Marozzo teaches that in dynamic cloud environments, a large number of computing nodes join and leave a network at a very high rates. The goal of P2P-MapReduce is to enable a reliable execution of applications in cloud environments characterized by high levels of churns. However, Marozzo is completely silent about backup and restore operations in a high churn dynamic cloud environment.
In view of the above, it appears that prior art at this time do not teach the above mentioned claim limitations of independent claim 1. Therefore, claim 1 is allowable.
Independent claims 20 and 24 have similar recitations and these claims are allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132